United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3390
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Shannon Coleen Barritt,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 5, 2011
                                Filed: April 8, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Pursuant to a Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement
containing an appeal waiver, Shannon Barritt agreed to plead guilty to conspiring to
distribute 500 grams or more of a mixture or substance containing methamphetamine,
in violation of 21 U.S.C. § 841(a)(1). The district court1 sentenced Barritt to the
statutory minimum of 120 months in prison and 5 years supervised release, in
accordance with the plea agreement. On appeal, counsel seeks to withdraw, and has



      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that the
plea was coerced.

       We will enforce the appeal waiver. Barritt’s plea hearing testimony shows that
her plea was knowing and voluntary, and entered into with full knowledge of the
appeal waiver; this appeal falls within the scope of the waiver; and enforcing the
waiver will not result in a miscarriage of justice. See United States v. Andis, 333 F.3d
886, 889-92 (8th Cir. 2003) (en banc) (criteria for enforcing appeal waiver); United
States v. Greger, 98 F.3d 1080, 1081 (8th Cir. 1996) (so long as sentence is not in
conflict with negotiated plea agreement, knowing and voluntary waiver of right to
appeal sentence will be enforced); see also Blackledge v. Allison, 431 U.S. 63, 74
(1977) (solemn declarations in open court carry strong presumption of verity); United
States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing
appeal waiver in Anders case).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 88 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal, and we grant counsel’s motion
to withdraw, subject to counsel informing Barritt about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                          -2-